DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received February 16, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claims 2-4 and 6-15 is cancelled per Applicant’s amendment received on February 16, 2021. Claims 16-19 are added per Applicant’s amendment received on February 16, 2021.

Response to Arguments
The Applicant’s arguments and remarks received February 16, 2021 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the November 16, 2020 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1, 5, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US 8647784B2 (Nishimura) does not disclose or suggest the claimed at least one fuel cell having: a fuel supply line having a valve controlled by a signal line; a short-circuit line arranged between a positive terminal and a negative terminal of the at least one fuel cell; and a shorting jumper that is configured to  bridge a first break in the signal line and open a second break in the short-circuit line when the shorting jumper is removed from the short-circuit line and inserted into the signal line; and bridge the second break in the short-circuit line and open the first break in the 
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/S.G./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729